CRICHTON, J.,
concurs in part and dissents in part.
hi concur in the majority’s finding that respondent has violated the Rules of Professional Conduct as charged by the ODC. However, I respectfully dissent from.the discipline imposed,, as I would permanently disbar respondent. In my view, in addition to her previous conduct that warranted disbarment by this court, respondent has again shown a blatant disregard for the disciplinary process, and a complete failure to cooperate with the ODC. Respondent has exhibited zero interest in the serious, and now proven, charges levied against her. While, recognizing that Appendix E to Supreme Court Rule XIX sets forth guidelines illustrating the types of conduct which might warrant permanent disbarment, this court has stated that those “guidelines are illustrative in nature and do not constitute an exclusive list of conduct for which an Attorney might be permanently disbarred.” In re Kirchberg, 2003-0957 (La.9/26/03), 856 So.2d 1162, 1166. For these reasons, I would permanently disbar respondent.